El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
*412Agustín Díaz Smaine fué acusado de un delito de acometi-miento y agresión grave, por haber aconsejado e incitado a su cochero Juan Carrillo a que acometiera a Enrique de Thomas con un foete. El acometimiento y agresión tuvo lugar, y de ese modo Agustín Díaz Smaine, por virtud del artículo 36 del Código Penal, se hizo culpable, como principal, de un acometimiento y agresión, en el mismo grado que el cochero Juan Carrillo.
El apelante sostiene que la prueba de la culpabilidad fué insuficiente por cuanto distintos testigos del Gobierno ma-nifiestan que el apelante estaba en diferentes sitios y que pronunció distintas frases al tiempo de la agresión. Estas contradicciones aparentes que hay en las manifestaciones de los testigos, son tan frecuentes que casi constituyen la regla general. Aunque hubo discrepancia entre la prueba del Go-bierno y la del acusado, sin embargo hubo suficiente prueba tendente a demostrar que el apelante mandó a su cochero a que le pegara a Enrique de Thomas con un foete. No es-taba tampoco la corte obligada a creer la coartada alegada por el acusado.
Puesto que la agresión se realizó con el mango de un foete, se sugiere por el Fiscal, y no por el apelante, que puede haber duda sobre si el delito, aún siendo un acometimiento y agresión, contenga algún agravante. No hay duda de que la agresión se llevó a cabo con un foete, y que cae literalmente bajo el número 6 de la sección 6 de la Ley de marzo 10, 1904, que dice así:
“Sección 6. — Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos:
* « •«= # # # #
“6. Cuando el instrumento o los medios que se emplearen fueren tales, que infirieren deshonra a la persona agredida, como acometi-miento y agresión con foete, azote o bastón.’'
El instrumento o medio fué un foete y, sin duda, infirió *413deshonra sobre la persona del denunciante. La única dnda qne encontramos es nuestra decisión en el caso de El Pueblo v. Benítez, 23 D. P. R. 339. Allí resolvimos, siguiendo por analogía el acometimiento con el mango de una pistola, que-si el instrumento no se usaba en la forma en qne corriente-mente se usa un foete, no era el delito un acometimiento y agresión grave. Pero, aún cuando el caso de El Pueblo v. Benítez puede quizás distinguirse del presente por razón de la manera en que tuvo lugar la agresión, una más madura consideración nos ha convencido de que la analogía entre el mango de una pistola y el de un foete no fuá bien establecida y que el uso de un bastón o de un foete, cualquiera que fuere el modo en que se haga uso de uno u otro, para pegarle a un hombre lleva la intención de inferirle deshonra. En todo caso siempre sería de la incumbencia del apelante el demos-trar que hubo alguna circunstancia en el uso del foete que convirtiera el caso en un simple acometimiento y agresión. Sea como fuere, el caso de El Pueblo v. Benítez, en cuanto está en conflicto con el presente, queda expresamente desau-torizado.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.